              Case 2:19-cr-00091-RAJ Document 39 Filed 06/16/20 Page 1 of 3




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 8
 9
      UNITED STATES OF AMERICA,                          NO. CR19-091RAJ
10
11                          Plaintiff,                   ORDER GRANTING STIPULATED
                                                         MOTION TO CONTINUE TRIAL
12
                       v.                                AND OTHER DEADLINES
13
      VINH Q. NGUYEN,
14
15                          Defendant.
16
17         This matter comes before the Court on the stipulated motion of the parties to

18 continue the trial in this matter, and to set a new pretrial motion cutoff consistent with
19 that new trial date. Having considered the motion and all the files and records herein, the
20 Court finds and rules as follows:
21        This is the fourth motion to continue the trial date in this matter. The current trial

22 date of July 20, 2020 has already been continued due to the COVID-19 pandemic,
23 pursuant to this Court’s General Order 08-20, Court dated May 13, 2020.
24         The facts supporting continuing the trial and excluding the consequent delay are

25 set forth in the Stipulated Motion to Continue, incorporated by this reference, and include
26 the following: (a) the substitution of defense counsel into the case earlier this year (b) the
27 volume of discovery produced; (c) the impact of the COVID-19 pandemic on this Court’s
28 operations, as set forth in this Court’s General Orders on that subject, including in
     ORDER CONTINUING TRIAL DATE - 1                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Vinh Q. Nguyen CR19-091RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:19-cr-00091-RAJ Document 39 Filed 06/16/20 Page 2 of 3




 1 General Order 08-20; (d) the impact of the COVID-19 pandemic on defense counsel’s
 2 ability to meet and confer with Defendant, who is detained at FDC SeaTac and which has
 3 modified operations in an attempt to prevent the introduction of the virus into the facility;
 4 and (e) the need for defense counsel to have sufficient time to review the discovery,
 5 evaluate possible pretrial motions and to prepare for trial.
 6         THIS COURT FINDS, pursuant to Title 18, United States Code, Section
 7 3161(h)(7)(B)(i) and (iv), that a continuance of the trial date is in fact necessary due to
 8 the facts set forth in this Court’s General Order 08-20. In addition, the Court further
 9 finds that a failure to grant the continuance in this particular case would be a miscarriage
10 of justice, and would deny counsel for the parties the reasonable time necessary for
11 effective preparation, due to defense counsels’ need for more time to review the
12 considerable volume of discovery and evidence produced and still to be produced and to
13 consider possible defenses and motions, taking into account the exercise of due diligence.
14         THIS COURT FINDS, pursuant to Title 18, United States Code, Section
15 3161(h)(6) and (7), that this is a reasonable period of delay in light of the public health
16 emergency, and also because Defendant has indicated he requires more time to prepare
17 for trial. The Court finds that given Counsel’s relatively recent substitution into this case,
18 the impact of the public health emergency, the complexity of the case, and the volume of
19 discovery produced, that more time is, in fact, necessary.
20         THIS COURT FINDS, therefore, that pursuant to Title 18, United States Code,
21 Sections 3161(h)(6) and 3161(h)(7), the ends of justice will best be served by a
22 continuance, and that they outweigh the best interests of the public and the defendants in
23 a speedy trial.
24         THIS COURT FURTHER FINDS that all of the additional time requested
25 between the current trial date of and the new trial date of October 5, 2020, is necessary to
26 provide counsel for the Defendant the reasonable time necessary to prepare for trial.
27
28
     ORDER CONTINUING TRIAL DATE - 2                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Vinh Q. Nguyen CR19-091RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:19-cr-00091-RAJ Document 39 Filed 06/16/20 Page 3 of 3




1         NOW, THEREFORE, IT IS HEREBY ORDERED that the parties’ stipulated
2 motion (Dkt. #37) is GRANTED. The trial date in this matter is continued from July 20,
3 2020, to October 5, 2020 at 9:00 a.m.
4         IT IS HEREBY ORDERED, that all pretrial motions, including motions in limine,
5 shall be filed no later than September 3, 2020.
6         IT IS FURTHER ORDERED that the time between the date of this order and the
7 new trial date of October 5, 2020, is excluded in computing the time within which a trial
8 must be held pursuant to Title 18, United States Code, Section 3161, et seq.
9         DATED this 16th of June, 2020.
10
11                                                  A
12                                                  The Honorable Richard A. Jones
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER CONTINUING TRIAL DATE - 3                                  UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     U.S. v. Vinh Q. Nguyen CR19-091RAJ
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
